
	

114 SRES 495 ATS: Recognizing the Boy Scouts of America on the 100th anniversary of the organization being granted a Federal charter and for the long history of heritage and service of the Boy Scouts of America. 
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 495
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Mr. Enzi (for himself, Mr. Carper, Mr. Inhofe, Mr. Brown, Mr. Burr, Mr. Alexander, Mr. Toomey, Mr. Crapo, Mr. Cochran, Ms. Murkowski, Mr. Boozman, and Mr. Hoeven) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the Boy Scouts of America on the 100th anniversary of the organization being granted a
			 Federal charter and for the long history of heritage and service of the
			 Boy Scouts of America. 
	
	
 Whereas the Boy Scouts of America was founded on February 8, 1910, in Washington, D.C. by Chicago publisher William D. Boyce after the “unknown scout” aided a lost Mr. Boyce through a dense London fog and refused a tip for the assistance;
 Whereas the birth of the Boy Scouts of America was based on the principles of the Scout Movement founded by famed British retired General Lord Robert Stephenson Smyth Baden-Powell;
 Whereas the Federal charter of the Boy Scouts of America was passed by the House of Representatives and the Senate, and was signed into law by President Woodrow Wilson, the Honorary President of the Boy Scouts of America, on June 15, 1916;
 Whereas, with the enactment of the Federal charter, the Boy Scouts of America became the preeminent Scout organization for boys and was granted exclusive use of the name, Boy Scouts of America;
 Whereas the Boy Scouts of America, with a Federal charter, joins other distinguished organizations with a similar charter for service to the community, including the American Red Cross, the Girl Scouts of the United States of America, and the American Legion;
 Whereas the Boy Scouts of America continues to prepare young people to make ethical and moral choices by teaching them the values of the Scout Oath and Scout Law;
 Whereas the Boy Scouts of America continues to pursue the mission of “patriotism, courage, self-reliance, and kindred values” and the goal of providing “citizenship, service and leadership”;
 Whereas both youth and adult members strive to fulfill the Scout Motto of “Be Prepared” and the Scout Slogan of “Do a Good Turn Daily”;
 Whereas more than 2,400,000 youth and 1,000,000 adult volunteers are active members of the Boy Scouts of America, and more than 110,000,000 people in the United States have participated as members since 1910;
 Whereas the Cub Scouts is a family-oriented program of the Boy Scouts of America that has been designed specifically to address the needs of younger boys since its origin in 1930;
 Whereas youth and adult members of the Cub Scouts strive to fulfill the Cub Scout Motto of “Do Your Best”;
 Whereas the Venturing Program, the co-ed portion of the Boy Scouts of America, and the Exploring Program, the career initiative-based portion of the organization, continue to serve older youth;
 Whereas special programs, including Scoutreach, the ‘History Of Scouting Trail’, and the national High Adventure Bases, continue to bring Scouting to inner-city youth, educate people about the important history and heritage of the Scout Program, and provide outdoor challenges and experiences for members of the Boy Scouts of America; and
 Whereas Boy Scouts and Eagle Scouts of the Boy Scouts of America organization provide more than 28,000,000 hours of community service every year throughout cities and neighborhoods in the United States, including its territories: Now, therefore, be it
		
	
 That the Senate— (1)recognizes more than 100 years of service and leadership development by the Boy Scouts of America;
 (2)encourages the continued emphasis of the Boy Scouts of America on character building, responsible citizenship, and outdoor stewardship;
 (3)applauds the Boy Scouts of America for instilling the values of the Scout Oath and the Scout Law in young people of the United States; and
 (4)congratulates the Boy Scouts of America on the 100th anniversary of the granting of a Federal charter on June 15, 1916.
			
